     Case 3:16-cv-00663-MMD-CLB Document 90 Filed 02/09/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     JORGE MIRANDA-RIVAS,                            Case No. 3:16-cv-00663-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8
      HAROLD WICKHAM, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time of 30 days

12   to respond to Petitioner’s Third Amended Petition. (ECF No. 89 (first request for

13   enlargement).) The Court finds that because the motion is made in good faith and not for

14   the purpose of delay, good cause exists to grant the motion.

15         It is therefore ordered that Respondents' unopposed motion for enlargement of

16   time (first request) (ECF No. 89) is granted. Respondents will have up to and including

17   March 10, 2021, to file an answer to the third amended petition. (ECF No. 56.)

18         DATED THIS 9th Day of February 2021.

19

20
21                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
